Name: Commission Regulation (EC) No 443/98 of 25 February 1998 on payment for certain quantities of rice taken over by the Greek intervention agency in respect of the 1996/97 marketing year
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|31998R0443Commission Regulation (EC) No 443/98 of 25 February 1998 on payment for certain quantities of rice taken over by the Greek intervention agency in respect of the 1996/97 marketing year Official Journal L 056 , 26/02/1998 P. 0010 - 0011COMMISSION REGULATION (EC) No 443/98 of 25 February 1998 on payment for certain quantities of rice taken over by the Greek intervention agency in respect of the 1996/97 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular Article 8(b) thereof,Whereas Article 6(2) of Regulation (EC) No 1528/96 of 30 July 1996 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts, price increases and reductions to be applied (3), provides that the intervention agency may take over the paddy rice not at the marketing centre specified by the seller but at the place where the goods are located;Whereas, pursuant to that provision, paddy rice was taken over and stored in Greece in the seller's warehouses; whereas in a large number of cases those goods had already been stored for several months before being taken over; whereas, for the sake of sound administration, it is justified, prior to final payment for the quantities taken over, to check the quantities in question by means of the volumetric method of measurement; whereas, on the basis of experience, a difference of the order of 6 % is admissible between the weight established during weighing and the result obtained by that method of measurement taking account of natural settling of the goods;Whereas, as a result, payment should be made on the basis of the results obtained by the aforementioned method plus the tolerance margin; whereas, however, the seller should be given the opportunity to request payment for the weight established following weighing; whereas, in such cases, the costs arising from weighing must continue to be at the seller's expense where the weight established is lower than the quantity indicated in the written offer previously submitted to the intervention agency, taking account of the percentage loss permitted during storage; whereas additional technical measures should be adopted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereales,HAS ADOPTED THIS REGULATION:Article 1 The Greek intervention agency shall make payments for the quantities of rice taken over at the seller's warehouses pursuant to Article 6(2) of Regulation (EC) No 1528/96 during the period 1 April to 30 September 1997 under the conditions laid down in this Regulation.Prior to any payment, that agency shall assess, in accordance with the volumetric method of measurement, the quantities for which a written offer was submitted by the seller in accordance with Article 4 of Regulation (EC) No 1528/96.Article 2 1. Payment shall be made for the quantity indicated in the written offer referred to in Article 1 and entered in the stock records of the storer, provided it does not exceed by more than 6 % the quantity established by the volumetric measurement method.2. Whereas the quantity indicated in the offer and entered in the stock records of the storer is greater by more than 6 % than the quantity established by the volumetric measurement method, payment shall be made for the quantity established in accordance with that method plus 6 %.3. However, at the request of the seller, payment shall be made for the quantity established by weighing carried out by the intervention agency.The costs of weighing shall be borne by the seller where the weight established during this operation is less than the quantity indicated in the written offer referred to in Article 1 less the percentage of normal loss permittedduring storage laid down in Article 2 of Regulation (EEC) No 147/91. They shall be borne by the intervention agency where the weight established is equal to the quantity indicated in the offer less than aforementioned percentage.Article 3 The storer shall reimburse to the intervention agency the value of the goods and bear all costs of entry into storage, removal from storage and storage, and financing for the shortfall in quantities in relation to the quantity purchased by the intervention agency established during subsequent weighing.This Article shall not apply where Article 2(3) is applied.Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 329, 30. 12. 1995, p. 18.(2) OJ L 20, 27. 1. 1998, p. 16.(3) OJ L 190, 31. 7. 1996, p. 25.